DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2018 was filed after the mailing date of the application on 08/14/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernstein et al., US Publication 2017/0010771 A1.

With regards to Claim 1, Bernstein discloses: A keyboard (FIG 2B, 206; Paragraph [0238]) comprising: 
a housing (FIG 2B, shows the housing for the keyboard that contains physical keys 106); 
a set of physical keys (FIG 2B, 106) including alphanumeric keys (Paragraph [0237]) in the housing (FIG 2B, shows this feature); 
a secondary display device (104 – dynamic function row which is a touch screen display) incorporated into the housing (FIG 2B, shows this feature); 
a circuit board (Paragraph [0240 – 0241] – teaches that there is a processor which would be on a circuit board within the peripheral physical keyboard); and 
an interface (FIG 2B; Paragraph [0252] – wireless communication link) to interface the keyboard (206) with a host device (200 – desktop/laptop computing system) as an external peripheral of the host device (FIGS 2A – 2D, clearly shows this feature); 
the circuit board (Paragraph [0240 – 0241]) to communicate with a display driver (inherent feature of laptop/desktop computing devices) of a host device (202 – computing device) that is in communication with the keyboard (Paragraph [0251 - 0252]) to coordinate the secondary display device with a primary display device of the host device (Paragraph [0367 – 0369]).  

With regards to Claim 2, Bernstein discloses: wherein the secondary display (104) device is a touch-sensitive display device (Paragraph [0368]).  

With regards to Claim 3, Bernstein discloses: the keyboard to display a toolbar for an application active on the primary display device on the secondary display device (FIGS 8A – 8C; Paragraph [0598]).  

With regards to Claim 4, Bernstein discloses: the keyboard to display pop-up notifications (FIG 7B – 7D, 5114 – 5130) on the secondary display device (104) rather than on the primary display device (102; FIGS 7B – 7D, shows these features).  

With regards to Claim 5, Bernstein discloses: the keyboard to display a toolbar for a desktop of the primary display device on the secondary display device (FIGS 7A – 8H, clearly shows this feature; also see Paragraph [0598]).  

With regards to Claim 6, Bernstein discloses: the circuit board to signal the host device to switch between active applications on the primary display based on input to the secondary display device (FIG 5A and Paragraph [0369]).  

With regards to Claim 7, Bernstein discloses: wherein the interface is a wireless interface (Paragraph [0252]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Park et al., US Publication 2006/0214873 A1.

With regards to Claim 8, Bernstein discloses: A computer (FIGS 1A – 2D) comprising: 
a processor (FIG 3, 320); 
a memory (FIG 3, 302) to provide programming to the processor (320); 
a primary display device (FIG 2B, 204); 
a keyboard (206); 
a secondary display device (104) disposed on the keyboard (206), the secondary display device (104) being smaller in size (FIGS 2A – 2D, clearly shows this feature) 
at least one application having a first window (5164 is just one of the many windows shown in FIGS 5A – 9) for display on the primary display device (102; FIG 5B,shows this feature) and a second window (5164) configured for display on the smaller size and lower resolution of the secondary display device (104; FIGS 5A – 9, clearly shows these features).  
Bernstein fails to explicitly disclose: the secondary display device has a lower resolution than the primary display device.
	Park discloses: the secondary display device has a lower resolution than the primary display device (Paragraph [0052]).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the secondary display device has a lower resolution than the primary display device in Bernstein’s invention as taught by Park’s invention.
	The motivation for doing this would have been in order for the complexity of the wiring between the CPU and the display panels may be reduced and the manufacturing cost to be reduced.

With regards to Claim 9, Bernstein discloses: the processor to display a menu of the application on the secondary display device (104) and a remainder of the application on the primary display device (FIGS 5A – 16C, clearly shows this feature).  

With regards to Claim 10, Bernstein fails to explicitly disclose: the processor to display a desktop task bar of the desktop on the secondary display device and a remainder of the desktop on the primary display device.  
However, Bernstein clearly shows in FIGS 5A – 16C various different menus, toolbars and tasks that can be placed in the secondary display and the remainder in the primary display, therefore it would have been obvious to a person having ordinary skills in the art to have placed a desktop taskbar on the secondary display device and the remainder in the primary display device in Bernstein’s invention.
The motivation for doing this would have been so that the user can operate the electronic device more effectively and efficiently. 

With regards to Claim 11, Bernstein discloses: further comprising an audiovisual application (Audio application), wherein the processor is to display content of the audiovisual application on the primary display device and user controls for the audiovisual application on the secondary display device of the keyboard (FIG 6D, clearly shows this feature; Paragraph [0381 – 0382]).  

With regards to Claim 12, Bernstein fails to disclose: further comprising a teleconferencing application, wherein the processor is to display a shared view of content for the teleconferencing application on the primary display device and user controls for the teleconferencing application on the secondary display device of the keyboard.  

The motivation for doing this would have been so that the user can operate the electronic device more effectively and efficiently. 

With regards to Claim 13, Bernstein discloses: wherein secondary display device (104) is a touch-sensitive display device (Paragraph [0368]).  

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US Publication 2017/0010771 A1 in view of Ouchi et al., US Publication 2011/0310034 A1.

With regards to Claim 14, Bernstein discloses: A system (FIGS 1A – 2D) comprising: 
a keyboard (FIG 2B, 206) to provide user input to a host device (202 & 204), the host device having a primary display device (204); 
a secondary display device (104) incorporated with the keyboard (206); and 
a secondary display device driver (Paragraph [0240] – teaches of the processor of the peripheral keyboard 104) coordinated with a primary display device driver (202 – driver that is in the processor for the primary display) of the host device 
Bernstein fails to disclose: to accept user input moving displayed items between the secondary display device and the primary display device.  
Ouchi discloses: to accept user input moving displayed items between the secondary display device and the primary display device (Paragraph [0041]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of accept user input moving displayed items between the secondary display device and the primary display device in Bernstein’s invention as taught by Ouchi’s invention.
The motivation for doing this would have been in order to improve the operability of operation involving a plurality of screens (Ouchi’s invention Paragraph [0091]).

With regards to Claim 15, Bernstein discloses: wherein the secondary display device (FIG 2A) is arranged in common plane with keys of the keyboard (FIG 2A, clearly shows this feature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625